Citation Nr: 1216439	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbosacral spine strain, to include a rating in excess of 10 percent earlier than April 29, 2010.

2.  Entitlement to a rating in excess of 10 percent for a right hip strain.

3.  Entitlement to a compensable rating for residuals of a right thumb strain.

4.  Entitlement to a compensable rating for residuals of a left thumb strain.

5.  Entitlement to a compensable rating for muscle tension headaches.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran has not been prescribed bed rest to treat her service-connected back disability at any time during the course of her appeal.

2.  Prior to April 2010, the totality of the evidence did not show that the Veteran's back disability so limited the range of motion in her back as to warrant a rating in excess of 10 percent.

3.  Prior to April 2010, the evidence also failed to show that the Veteran experienced muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  

4.  As of April 2010, the evidence established the fact that the Veteran's lower back disability limited forward flexion to 30 degrees or fewer, but there was no evidence of ankylosis of the spine. 

5.  A chronic neurologic disability has not been associated with the Veteran's lower back disability.

6.  Even considering functional limitation, flexion of the Veteran's service connected right hip is not limited to 30 degrees.

7.  The Veteran has full range of motion in both of her thumbs.

8.  During the entire rating period, the Veteran's headaches have not manifested characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  Criteria for rating in excess of 40 percent for a lumbosacral spine strain, to include a rating in excess of 10 percent earlier than April 29, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for a right hip strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.55, 4.56, 4.71a, Diagnostic Codes 5250-5253 (2011).

3.  The criteria for a compensable disability rating for the residuals of a right thumb strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5228 (2011).
 
4.  The criteria for a compensable disability rating for the residuals of a left thumb strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5228 (2011).

5.  The criteria for a compensable disability rating for muscle tension headaches have not been met for the entire initial rating period under appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Lumbosacral spine strain

In February 2007, prior to discharge, the Veteran filed a claim for VA disability benefits.  Her back claim was granted in May 2007, and she was assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran appealed the rating that was assigned, and it was increased to 40 percent by a June 2010 statement of the case, and made effective April 29, 2010.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

In this case, the Veteran has not been diagnosed with disc disease and there has been no allegation of prescribed bed rest at anytime during the course of her appeal.  For example, at a VA examination in March 2007, the examiner stated that there were no signs of intervertebral disc syndrome.  As such, a rating based on intervertebral disc syndrome is not available, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Rating in excess of 10 percent earlier than April 29, 2010

As noted, the Veteran's lower back disability was initially rated at 10 percent for the first part of her appeal, prior to being increased to 40 percent in April 2010.  As such, the Board will first consider whether a rating in excess of 10 percent is warranted earlier than April 29, 2010.

As noted a rating in excess of 10 percent (that is, a 20 percent disability rating) is assigned when forward flexion of the thoracolumbar spine is no greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is no greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The totality of the evidence does not show that the Veteran's back disability was of such severity to warrant a rating in excess of 10 percent based on limitation of motion prior to April 2010.  At a VA examination in March 2007, the Veteran demonstrated forward flexion from to 0-80 degrees; extension from 0-20 degrees; right lateral flexion and left lateral flexion from 0-20 degrees; right rotation and left rotation from 0-30 degrees.  She experienced had pain at the ends of range of motion for all these motions, but range of motion was not limited by incoordination.  The examiner did find that range of motion was limited by pain, fatigue, weakness, and lack of endurance with repetitive use, noting that the major functional impact was due to pain with bending movements such as flexion or extension of her thoracolumbar spine.  However, while these functional limitations were present, the examiner did not find that they additionally limited of motion beyond the measurements listed above, providing highly probative evidence against this claim.  

At a VA treatment session in August 2007, the Veteran demonstrated forward flexion to 70 degrees, extension to 35 degrees, and 30 degrees of lateral bending bilaterally.   

It is true that at a chiropractic appointment in November 2007, the Veteran was initially only able to achieve forward flexion to 20 degrees, extension to 5 degrees and sidebending to approximately 25 degrees bilaterally (pain with left SB in left SI joint region).  However, the chiropractor gave the Veteran exercises to do and stated that the prognosis was good.  Noting that her lower back pain at that time was likely exacerbated by childbirth and aggravated by the rearing of young children.  

Physical therapy appears to have had some initial success, as the Veteran demonstrated markedly improved range of motion the next time it was measured in March 2008.  At that time, the Veteran was able to demonstrate forward flexion to 90 degrees, extension to 15 degrees without pain right lateral flexion to 15 degrees without pain, left lateral flexion to 5 degrees without pain, right rotation to 15 degrees without pain and left rotation to 20 degrees without pain.  The chiropractor stated that the Veteran had a number of lumbar misalignments, but felt that she would respond well to conservative chiropractic treatment.

In April 2008, the Veteran reported that her back was sore from sitting in class, but she allowed that it did not feel too bad and acknowledged that she was continuing to improve with treatment.  In May 2008, the Veteran's presented for treatment with complaints of a sore lower back, but after treatment, her lower back pain was gone.

Reviewing the range of motion measurements that were taken prior to April 2010, the Board does not believe that a rating in excess of 10 percent was warranted prior to April 2010.  In so doing, the Board acknowledges that the Veteran was found to have significant limitation of motion in November 2007 when she was initially seen by a chiropractor, but it appears that such a measurement was aberrational and not truly indicative of the state of the Veteran's back disability at that time.  Such a conclusion is supported by the fact that the Veteran demonstrated vastly better range of motions both prior to and following the appointment in November 2007.  

Additionally, it does not appear that the Veteran's back disability had deteriorated at the time of the November 2007 appointment, as the chiropractor found the Veteran's prognosis to be good with treatment.  He gave her exercised to do, and the next time her range of motion was measured she demonstrated full forward flexion.  As such, the Veteran's back was not permanently limited to only 20 degrees of flexion.  Rather, therapy could, and did, dramatically improve her back; quickly restoring the motion in her back, as evidenced by the fact that she had full range of motion at her next appointment.  As such, the Board does not believe that a rating in excess of 10 percent based on limitation of motion is warranted prior to April 2010.  Such a conclusion is further supported by the fact that the Veteran asserted that her back was worsening at the time of the April 2010 examination, whereas she made no such insinuation prior to the November 2007 appointment.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran did report experiencing some pain with range of motion testing.  For example, in March 2007, she had pain at the ends of range of motion, but the examiner found that there was no additional limitation of motion beyond the measurements as a result of functional limitation, and the range of motion demonstrated greatly exceeded the limit required for a higher rating.  As such, the Board does not find that the range of motion in the Veteran's back was so functionally limited as to warrant a rating in excess of the 10 percent prior to April 2010.
  
The evidence of record also fails to show that the Veteran had either muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour prior to April 2010.

At a VA examination in March 2007, the examiner stated that there were no abnormalities of symmetry in appearance or spinal motion.  There was also no sign of curvature of the spine.  

In November 2007, it was noted that the Veteran had muscle spasms in her lower back.  However, there was no indication that they were of such severity to cause an abnormal gait or abnormal spinal contour.  It is true that the Veteran was noted to walk with a mild antalgic gait favoring her right leg at her March 2007 VA examination, but this was attributed to pain in her right hip, not in her back. As such, it cannot be said that the back disability caused the abnormal gait.  As such, the criteria for an orthopedic rating in excess of 10 percent, prior to April 2010, have not been met. 

The evidence also does not show any neurologic disability as a result of the Veteran's lower back disability.

At a VA examination in March 2007, the Veteran described experiencing fairly constant back pain that would occasionally radiate down her left leg.  Nevertheless, the examiner found no objective signs of radiculopathy and straight leg-raising tests on the left were negative.  The deep tendon reflex responses were 1+ for the right and left biceps and triceps reflexes and 1+ for the right and left knee and ankle reflexes.  There were also no signs of bowel or bladder dysfunction.  The peripheral nerve examination was found to be within normal limits.  A neurological examination of the lower extremities revealed motor function and sensory function within normal limits.  The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The examiner was not able to detect any evidence of sensory impairment or impaired muscle function. 

In an August 2007 VA treatment record it was indicated that a neurologic examination of the lower extremities was within normal limits; and in March 2008, straight leg raises were normal.

As such, a separate neurologic rating is not warranted.

Rating in excess of 40 percent

In April 2010, the Veteran underwent a VA examination at which it was shown that the forward flexion in the Veteran's spine was limited to less than 30 degrees and a 40 percent rating was assigned as of the date of this examination.  This is consistent with a statement by the Veteran in February 2010, alleging that the pain in her lower back had been worse lately, and that that the chiropractor was no longer providing relief.  

Under the schedular rating criteria, absent incapacitating episodes of intervertebral disc syndrome, a back disability rating in excess of 40 percent is only warranted when ankylosis is present.  However, here, there has been no suggestion that the Veteran's back is ankylosed.  As such, a rating in excess of 40 percent is not warranted for the Veteran's back disability on an orthopedic basis.

In addition the regulations require that any neurologic impairment caused by a spinal disability be rated separately from the orthopedic examination and then combined.

However, no back-related neurologic disability has been diagnosed during the course of the Veteran's appeal.  At her VA examination in April 2010, the Veteran complained of chronic lower back pain with right lower extremity radiation and tingling into the foot.  However, neurologically, the examiner noted that there were no bowel or bladder problems; straight leg raises were negative; sensation in the periphery was normal; and deep tendon reflexes were 1+ throughout.  No neurologic disability was diagnosed.    

Similarly, at a VA examination in October 2011, a neurologic examination was totally normal as sensation was normal, motor and sensory functions were intact, reflexes were normal, straight leg raises were negative, and there was no bowel or bladder dysfunction.

The Board acknowledges that the Veteran is competent as a lay person, is competent to report what comes to her through her senses, and she may therefore report symptoms she experiences such as radiating pain.  However, she lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability that is caused by a back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her statements do not establish the presence of a neurologic disability that is secondary to her back disability.

Given that no neurologic disability has been diagnosed, a separate rating based on neurologic impairment is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  As such, the schedular rating criteria adequately describe her disability picture, and referral for consideration of an extraschedular rating is not warranted. 



Right hip strain

The Veteran is service connected for a right hip strain which is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5252, which governs the rating of limitation of flexion of the thigh.  Diagnostic Code 5252 provides that a 10 percent disability rating is assigned for limitation of flexion to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  Normal range of motion of the hip is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.

Based on the evidence of record, the Board finds that the Veteran's right hip disability does not warrant a higher disability rating for limitation of flexion of her right hip.  Under Diagnostic Code 5252, the evidence would need to reflect that she had limitation of flexion to 30 degrees in order to receive a 20 percent disability rating.  However, the Veteran's flexion has not been shown to be limited to 30 degrees at any time during the appeal period; far from it.

At a VA examination in March 2007, the Veteran demonstrated right hip flexion from 0-90 degrees (normal is to 125) with pain at the end of the range of motion.  Extension was limited to 0-20 degrees.  Adduction was limited to 0-20 degrees. Abduction was limited to 0-30 degrees.  External rotation was limited to 0-45 degrees.  Internal rotation was limited to 0-30 degrees.  The examiner noted that the Veteran had pain at the end of the range of all these motions.  Joint range of motion was additionally limited by pain, fatigue, weakness and lack of endurance with repetitive use, but the major functional impact was due to pain with repetitive motion.  However, the examiner found that these additional functional limitations did not cause additional limitation of motion.

At a VA examination in April 2010, the Veteran's right hip range of motion was found to be within normal limits, as she demonstrated flexion from 0-120 degrees, abduction from 0-40 degrees, internal rotation from 0-40 degrees, and external rotation from 0-60 degrees.  With repetitive motion, the Veteran experienced pain from 100-120 degrees of flexion.  The examiner noted that she remained independent in her activities of daily living.  He added that the overall major functional impact of her hip disability was chronic pain and decreased endurance with flare-ups of pain, but no functional loss was seen.

Thus, an increased evaluation is not warranted under Diagnostic Code 5252.   In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the Veteran has complained of pain in her hip.  However, it has not been shown that this pain so functionally limited the range of motion in her hip as to warrant a rating in excess of 10 percent.  

Reviewing the medical evidence of record, the Board is aware of the Veteran's complaints of hip pain throughout her claims file, including at examinations, in buddy statements and in her own statements.  However, while pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, at the Veteran's VA examination in July 2009, the examiner noted that there was no real hip complaint at that time, and opined that the Veteran's hip disability caused no functional disability.

Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion of the hip.

The Board has considered other diagnostic codes pertaining to limitation of motion of the hip, which in this case would be limitation of extension of the thigh (Diagnostic Code 5251), impairment of the thigh (Diagnostic Code 5253), and ankylosis of the hip (Diagnostic Code 5250).  VA considered whether a rating was warranted under Diagnostic Code 5251, but the Veteran consistently demonstrated full hip extension.  Moreover, there was no indication that extension of the hip caused pain or functional limitation.  Therefore, a higher rating is not available for limitation of extension under Diagnostic Code 5251.

Diagnostic Code 5253, pertaining to impairment of the thigh, provides a 20 percent evaluation for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  However, in this case, the Veteran's abduction has been limited, at most, to 30 degrees, such as at her VA examination in March 2007.  Additionally, while some hip pain was noted on testing, the pain did not further limit the range of motion, and there was no additional loss of motion with repetitive motion.  Therefore, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5253. 

Additionally, the Veteran has not been shown to have ankylosis of the hip.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  For example, at the Veteran's March 2007 VA examination, the examiner stated that no ankylosis was seen.  Furthermore, based on the aforementioned range of motion findings, it is apparent that the Veteran's right hip is not fixated or immobile.  Therefore, the criteria for an increased evaluation under Diagnostic Code 5250 have not been met. 

The Board has considered rating the Veteran under other Diagnostic Codes pertaining to disabilities of the thigh and hip in order to provide her with the most beneficial rating.  However, there is no evidence that the Veteran has a flail joint or malunion of the femur.  Therefore, ratings under these criteria would not be appropriate.  38 C.F.R. § 4.71a , Diagnostic Codes 5254, 5255.

The evidence does not demonstrate any time during the appeal period when the Veteran's service-connected right hip disability met the criteria for a higher disability rating and staged ratings are therefore not warranted. 

Accordingly, a schedular rating in excess of 10 percent for the Veteran's hip disability is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right hip disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain, which is contemplated in the rating assigned.  

Moreover, it appears that the Veteran's hip problems largely appear during pregnancies, but resolve somewhat thereafter.  For example, at a VA examination in March 2007 at which she reported experiencing hip pain since her first pregnancy approximately three years earlier.  She said that the hip pain started during the first pregnancy but became worse during her second pregnancy, which was delivered approximately two-and-one-half months before the examination.  She stated that the hip pain was gradually subsiding.  At a VA examination in April 2010, it was noted that the pain had subsided after each delivery.  Additionally, the medical evidence has consistently found that no functional limitation was caused by the hip.  For example, at the July 2009 VA examination the examiner stated that the Veteran's hip disability caused no functional disability; similarly, at the April 2010 VA examination, the examiner stated that no functional loss was seen.  As such, even if the schedular rating criteria were not found to adequately address the Veteran's hip symptomatology, it would not be found that the Veteran's hip disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Residuals of thumb strains

The Veteran is currently service connected for the residuals of strains to both her thumbs and receives a noncompensable rating under 38 C.F.R. § Diagnostic Code 5228.  

Under Diagnostic Code 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor. 

During the course of the Veteran's appeal, x-rays of her hands have consistently been negative (such as in February 2007), showing no evidence of a fracture or other significant bone, joint, or soft tissue abnormality.

The Veteran has complained about pain and weakness in her thumbs and wrists.  However, she has not been prescribed any medication for the condition, she has not received any medical care for her thumbs, and the examiner stated in March 2007 that the Veteran only has had mild functional impairment as a result of her thumb condition because of difficulty handling small objects or doing prolonged typing or exertion of her wrists.

Furthermore, at each of the VA examinations that have been provided, the Veteran demonstrated full range of motion in her thumbs, and at the VA examination in March 2007, the examiner noted that the Veteran's hands and fingers appeared normal without weakness, instability, or abnormal motion, bilaterally.  Upon palpation of bilateral thumbs, there was pain from the thumb to the wrist, but the Veteran was still able to tie her shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty bilaterally.  Grip strength was normal for both hands, and the Veteran was able to fully approximate the tips of the fingers to the median transverse fold of palms without difficulty.  Her thumbs were normal with respect to function, and she demonstrated full range of motion in both thumbs.  Moreover, the joint range of motion was not found to be additionally limited by pain, fatigue, weakness, and lack of endurance or incoordination with repetitive use in either hand.

A second VA examination was provided in July 2009 which found no real change from the previous examination.  It was noted that the Veteran had a complaint of hand and thumb areas hurting with typing, painting and holding objects.  However, the examiner stated that this only caused a mild degree of functional impairment.

At a third examination in April 2010, the Veteran reported experiencing decreased thumb strength.  Carpal tunnel syndrome had been ruled out.  Past x-rays were normal.  She denied taking any medication for the condition.  On examination, the Veteran had normal appearing fingers.  Her pulses were normal, with no swelling noted.  The Veteran had normal dexterity of all her fingers, and the examiner considered the hands to be functional.  

In October 2011, the Veteran underwent a VA examination of her thumbs.  She reported pain of 3/10 which was brought on by cooking, painting, cutting with a knife or playing with her children.  Ibuprofen helped.  She had normal range of motion in her hands and wrists, with no loss of motion with repetition.  No functional loss was noted, even with flare-ups.  Her thumbs were normal in size, and she could oppose finger to thumb of all digits.  

As described, the Veteran has been given a series of examinations during the course of her appeal, but she has not demonstrated any significant impairment from her thumbs and she has repeatedly demonstrated full range of motion in her thumbs.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as described the evidence of record has not shown that her thumb pain has sufficiently limited range of motion so as to warrant a compensable rating for either thumb.  For example, at the most recent VA examination in October 2011, no functional loss was noted, even with flare-ups.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).   However, here, the medical evidence fails to show anything unique or unusual about the Veteran's thumb disabilities that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  As such, it would not be found that her disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 
 
Muscle tension headaches

The Veteran is currently service connected for muscle tension headaches and rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Tension headaches are not listed in the Schedule for Rating Disabilities.  Accordingly, the Veteran's headache disability is to be rated under the criteria for migraines, a closely related disease in which not only the functions affected, but the anatomical localization and symptomatology were closely analogous.  38 C.F.R. § 4.20.  

In this case, the Veteran's headaches have been rated analogously to migraine headaches, found in Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable initial rating for service-connected tension headaches are not met for any distinct time during the appeal period.

The Veteran underwent a VA examination in March 2007 at which she reported experiencing recurring headaches during the previous year.  She denied seeking any medical care for this condition, and had not received a definite diagnosis.  She reported experiencing headaches approximately about two or three times per week, which last for six to twelve hours.  The headaches were sometimes associated with nausea and sensitivity to light, but she denied having experienced no vomiting.  She reported taking Motrin 800 mg for her headaches, which provided temporary relief.  The examiner diagnosed the Veteran with muscle-tension headaches based on her subjective report of headaches, but noted that the examination was normal.

The Veteran also submitted a number of statements from friends.  A co-worker, and fellow marine, wrote that he recalled her having had to go home from work on account of headaches.  He also remembered her having to take breaks on account of headaches.

In her notice of disagreement, the Veteran asserted that over the counter medication did not help with her headaches.

A second VA examination was provided in April 2010.  The Veteran reported experiencing headaches for 4-5 years which she attributed to her cervical strain.  She asserted that muscle relaxants had helped in the past, but she had never been prescribed any prophylactic headache medication, nor had she ever been diagnosed with migraine headaches.  The headaches caused some nausea, but no vomiting, and they were not prostrating.  The Veteran denied taking any medication at that time as she was breast feeding.  The examiner diagnosed her with myofascial tension type headaches.

At a VA examination in October 2011, the Veteran was noted to have intermittent myofascial tension headaches from her cervical muscle strain.

The Board has reviewed the Veterans statements, the statements from her friends and family, and her medical treatment and examination records.  However, while it is clear that the Veteran has experienced headaches throughout the course of her appeal, the evidence does not establish that the headaches have in any way been prostrating.  For example, at the most recent VA examination, the examiner found no prostrating headaches.  It is also noted that the past examinations did not find any objective headache pathology.

As such, the criteria for a compensable schedular rating have not been met and the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  In this case, the schedular rating criteria does not appear to adequately contemplate the Veteran's symptoms, as the tension headaches are rated analogously to migraine headaches.  However, referral for extraschedular consideration is not warranted as it has not been shown that the Veteran's tension headaches met the "governing norms" of an extraschedular rating.  Specifically, the Veteran has not been hospitalized for her headaches and the headaches have not been shown to cause marked interference with employment.  It is acknowledged that the headaches may have caused some interference with employment, but while the Veteran may have missed work in the past on account of headaches, it cannot be said that such impairment is sufficiently pervasive to be considered marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Board acknowledges that the Veteran does not currently work.  However, she specifically applied for TDIU during the course of her appeal, but her claim was denied by a January 2012 rating decision which she has not appealed.  Since that denial there has been no further assertion of unemployability alleged, and the Board thus finds that Rice is inapplicable to this case.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection were all granted with regard to the issues on appeal here.  She then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law with regard to those issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran and her friends and family submitted statements on her behalf.  The Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 40 percent for a lumbosacral spine strain, to include a rating in excess of 10 percent earlier than April 29, 2010, is denied.

A rating in excess of 10 percent for a right hip strain is denied.

A compensable rating for residuals of a right thumb strain is denied.

A compensable rating for residuals of a left thumb strain is denied.

A compensable rating for muscle tension headaches is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


